        Case: 3:19-cv-00355-wmc Document #: 12 Filed: 07/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

EDDIE CRENSHAW,

        Petitioner,
                                                         Case No. 19-cv-355-wmc
   v.

MATTHEW MARSKE,

        Respondent.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing Eddie

Crenshaw’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 and closing

this case.




        /s/                                                  7/23/2021
        Peter Oppeneer, Clerk of Court                             Date
